It seems to the court that the declarations are materially defective, in not showing how the wife of Bullitt and Smith became entitled to join with their husbands in the suits; and on not showing the consideration on which the promise-by them alleged was founded. Therefore, it is considered by the court that the judgments aforesaid be reversed and set aside, that the causes be remanded to the court from whence they came for new proceedings to be had therein to commence from the writs, and that the plaintiffs recover of the defendants their costs in this behalf expended, which is ordered to be certified to the said court.
The same opinion is given in Burbage, etc., v. Smith, etc.